[Cite as Fernwalt v. Our Lady of Kilgore, 2017-Ohio-1260.]
                            STATE OF OHIO, CARROLL COUNTY

                                  IN THE COURT OF APPEALS

                                       SEVENTH DISTRICT


ANTHONY R. FERNWALT                               )          CASE NO. 15 CA 0906
                                                  )
        PLAINTIFF-APPELLEE                        )
                                                  )
VS.                                               )          OPINION
                                                  )
OUR LADY OF KILGORE, et al.                       )
                                                  )
        DEFENDANTS-APPELLANTS                     )

CHARACTER OF PROCEEDINGS:                                    Civil Appeal from the Court of Common
                                                             Pleas of Carroll County, Ohio
                                                             Case No. 13 CVH 27615

JUDGMENT:                                                    Reversed. Vacated.
                                                             Remanded.

APPEARANCES:

For Plaintiff-Appellee:                                      Atty. Douglas C. Bond
                                                             Morello & Bond, LTD.
                                                             700 Courtyard Centre.
                                                             116 Cleveland Ave., N.W.
                                                             Canton, Ohio 44702

For Defendant-Appellant:                                     Atty. Gary Johnson
                                                             Atty. Matthew Miller
                                                             Atty. Shawn W. Maestle
                                                             Weston Hurd LLP
                                                             The Tower at Erieview
                                                             1301 East 9th Street, Suite 1900
                                                             Cleveland, Ohio 44114-1862

JUDGES:

Hon. Cheryl L. Waite
Hon. Gene Donofrio
Hon. Mary DeGenaro
                                                             Dated: March 31, 2017
[Cite as Fernwalt v. Our Lady of Kilgore, 2017-Ohio-1260.]
WAITE, J.


        {¶1}    Appellant Our Lady of Kilgore appeals the judgment of the Carroll

County Court of Common Pleas denying Appellant’s motion to vacate default

judgment in favor of Appellee, Anthony R. Fernwalt in this action seeking quiet title in

a parcel of property. Appellant raises several issues on appeal, including: whether

the trial court obtained jurisdiction over Appellant due to Appellee’s failure to perfect

service of the complaint; whether the trial court erred in denying Appellant’s motion to

strike Appellee’s memorandum in opposition to Appellant’s motion to vacate default

judgment; whether the trial court erred in adopting Appellee’s proposed findings of

fact and conclusions of law; and whether the trial court erred in denying Appellant’s

motion to vacate the default judgment.                       Based on this record, Appellant’s

assignments of error regarding service and the motion to strike are without merit and

are overruled. However, Appellant’s assignment of error regarding the trial court’s

findings of fact and conclusions of law and Appellant’s motion to vacate are

sustained. The trial court’s decision is affirmed in part and reversed and vacated in

part. The matter is remanded for further proceedings.

                                        Factual Background

        {¶2}    In 1997, Appellee found himself a fugitive of the law, attempting to

leave the country and flee to Canada. He had a relationship with a priest, Father

John Steger (“Steger”).          Appellant transferred real property he owned in Carroll

County to Steger. This property is located at 4525 Post Rd. SE, Jewett, Ohio and is

at the heart of this appeal.
                                                                                     -2-

       {¶3}   Steger set up a New York not-for-profit religious corporation, Our Lady

of Kilgore, and Appellee transferred the property to the religious corporation. A deed

recorded on June 11, 1997 states that Appellee transferred the property to Appellant,

Our Lady of Kilgore (“Kilgore”), a New York religious not-for-profit organization

located in Rochester, New York with a mailing address of 4100 Lyell Road, Gates,

New York, 14606. According to the record, at the time of the real estate transaction

and until January 29, 2008, Steger was pastor of St. Jude Church. St. Jude Church

is also registered as a New York religious not-for-profit corporation with an address

listed as 4100 Lyell Road, Rochester, New York 14606. Neither party disputes that

Gates is a suburb of Rochester. Steger resigned from St. Jude Church as pastor on

January 29, 2008 and died on March 4, 2008.

       {¶4}   In August of 2013, Appellee filed a complaint to quiet title and an action

for partition with the Carroll County Court of Common Pleas, seeking to set aside the

real estate transaction. Appellee claimed it was an invalid transfer due to defects

with the notarization. Appellee also claimed he was under undue influence as a

result of being a fugitive and that Steger took advantage of his agitated state. In his

original complaint, Appellee also listed as party defendants several of his family

members. These claims were never pursued and the familial defendants are not

parties to this appeal.

       {¶5}   Appellant failed to file a timely answer. After a default judgment was

ordered in favored of Appellee, Appellant subsequently filed a notice of appearance

and motion to vacate default judgment. Appellant alleged, among other things, that
                                                                                   -3-

default was improper because the property had been properly transferred to

Appellant and the parcel contained a natural spring which possessed healing powers.

                                Procedural Background

       {¶6}   Appellee filed a complaint to quiet title and an action for partition on

August 5, 2013. A summons and complaint was issued to Appellant, a New York

religious, not-for-profit corporation located at 4100 Lyell Road, Rochester, New York,

14606. Other defendants were served but, as noted, are not relevant to this appeal.

On August 19, 2013, Appellant’s service was returned as not deliverable as

addressed, unable to forward, and with unsuccessful service.       That same day a

notice of failure of service was issued to Appellee.

       {¶7}   On September 3, 2013, the court received a letter from counsel

representing St. Jude Church, 4100 Lyell Road, Gates, New York 14606. The letter

stated that Appellant was not located at that address and that it was solely the

address of the church. The letter also revealed that Rev. John J. Steger (“Steger”)

had been the parish priest at St. Jude and was listed as incorporator of Our Lady of

Kilgore with the New York Secretary of State using the St. Jude address. In the letter

counsel also stated that St. Jude was not affiliated with Our Lady of Kilgore and had

no knowledge of that entity’s status.

       {¶8}   Pretrials were held on November 18, 2013 and January 29, 2014. On

February 3, 2014, Appellee filed an affidavit for service on Appellant by publication

along with a legal notice pursuant to Civ.R. 4.4 and R.C. 2703.14.        The notice
                                                                                   -4-

indicated the last day to answer the complaint was April 17, 2014 and that bench trial

was set for May 19, 2014.

      {¶9}   Bench trial occurred on May 19, 2014 as scheduled. The trial court

issued a judgment entry dated that same day, invalidating and holding null and void

the deed that had transferred property to Appellant. The trial court found that the

deed was procured by undue influence. In this entry, the court also quieted title of

the property in the name of Appellee and held that Appellant had no interest in the

subject property. On May 20, 2014, the trial court judgment entry was mailed to

Appellant at 4100 Lyell Road, Rochester, New York, 14606.

      {¶10} On September 19, 2014, about four months later, counsel for Appellant

filed a notice of appearance. On December 23, 2014, Appellant filed a motion to

vacate the default judgment.    On January 7, 2015, the trial court sent a notice

scheduling pretrial on February 9, 2015. On January 9, 2015, Appellant requested

oral argument which was held on February 9, 2015. At that hearing, an evidentiary

hearing was scheduled for April 20, 2015.

      {¶11} On April 20, 2015, both parties were present and represented by

counsel. As the court ordered the parties to submit proposed findings of fact and

conclusions of law, these were filed May 8, 2015. In a judgment entry dated July 10,

2015, the trial court denied Appellant’s motion to vacate the default judgment and

indicated it was a final appealable order.       Appellant filed this timely appeal,

presenting four assignments of error.

                         ASSIGNMENT OF ERROR NO. 1
                                                                                   -5-

      THE TRIAL COURT ERRED IN FINDING THAT PROPER SERVICE

      HAD BEEN OBTAINED ON OUR LADY OF KILGORE AND IN

      GRANTING DEFAULT JUDGMENT IN FAVOR OF APPELLEE.

      {¶12} Appellant argues the trial court did not obtain jurisdiction over Our Lady

of Kilgore because service was never perfected by Appellee. Appellant claims that

Appellee did not utilize the appropriate method for serving an agent of a foreign

corporation under Ohio Civ.R. 4.1(A)(1).

      {¶13} Due process requires that service of process be accomplished in a

manner “reasonably calculated, under all the circumstances, to apprise [interested

parties] of the pendency of the action.” Samson Sales, Inc. v. Honeywell, Inc., 66

Ohio St.2d 290, 293, 421 N.E.2d 522 (1981). The trial court’s decision regarding the

validity of service should be upheld absent an abuse of discretion.

      {¶14} Civ.R. 4.2 delineates the potential recipients and proper means of

service of process in the State of Ohio:

      Service of process pursuant to Civ.R. 4 through Civ.R. 4.6, except

      service by publication as provided in Civ.R. 4.4(A), shall be made as

      follows:


      ***


      (F) Upon a corporation either domestic or foreign: by serving the agent

      authorized by appointment or by law to receive service of process; or by

      serving the corporation at any of its usual places of business by a
                                                                                         -6-

          method authorized under Civ.R. 4.1(A)(1); or by serving an officer or a

          managing or general agent of the corporation[.]

          {¶15} Civ.R. 4.4(A)(1) details the requirements for service of process by

publication where a defendant’s residence cannot be discovered:

          Before service by publication can be made, an affidavit of a party or his

          counsel shall be filed with the court. The affidavit shall aver that service

          of summons cannot be made because the residence of the defendant is

          unknown to the affiant, all of the efforts made on behalf of the party to

          ascertain the residence of the defendant, and that the residence of the

          defendant cannot be ascertained with reasonable diligence.

          {¶16} R.C. 2703.14, paragraphs (A) through (L) inclusive, sets forth twelve

separate, specific grounds for service by publication.          Specifically, R.C. 2703.14

states:

          (A) In an action for the recovery of real property or of an estate or

          interest in real property, when the defendant is not a resident of this

          state or his place of residence cannot be ascertained;


          (B) In an action for the partition of real property, when the defendant is

          not a resident of this state or his place of residence cannot be

          ascertained[.]

          {¶17} A review of the record reveals that Appellee was reasonably diligent in

his efforts to serve the complaint on Appellant. Appellee attempted to serve process
                                                                                    -7-

by mail addressed to Appellant at the address listed with the New York Secretary of

State. Only after this was unsuccessful did Appellee turn to service by publication.

Appellee filed an affidavit with the Carroll County Court of Common Plea detailing his

failed pursuit of service by certified mail and requesting service by publication. The

complaint was thereafter published in Carroll County. Appellee’s efforts at service

effectively provided notice of the complaint under the rules.

       {¶18} Contrary to Appellant’s assertion, Appellee’s efforts to serve the

complaint did not fall below the reasonable diligence standard due to Appellee’s

failure to attempt service through the New York Secretary of State. The affidavit filed

with the trial court provided a detailed account of efforts made to ascertain the

address for Appellant including the cancellation of Appellant’s corporate status in

Ohio; the active status with the New York Secretary of State which listed the same

address where the summons was later sent by certified mail; attempts to contact

Appellant’s former attorney in Ohio who refused service; and the refusal of service by

St. Jude Church, which is located at the same address.          Appellant argues that

Appellee should have served the New York Secretary of State.            However, the

address listed with the State of New York is the identical address Appellee utilized to

attempt certified mail service and from which counsel for St. Jude responded.

{¶19} Interestingly, Appellant claims it received notice of the default judgment from a

letter it received from an oil and gas company which was sent to the same address

as the summons. Apparently, the oil and gas company letter had been forwarded to

Appellant from this address. Again, the address listed by the New York Secretary of
                                                                                     -8-

State was the address used by Appellee in his attempt at service. In Ohio, service of

process is not void where a party pursues service by publication rather than through

the secretary of state. Triplett v. Beachwood Village, Inc., 158 Ohio App.3d 465,

2004-Ohio-4905, ¶ 30, fn. 1 (7th Dist.).

       {¶20} Appellee’s efforts at service of the complaint prior to publication met the

reasonable diligence standard imposed by Civ.R. 4.4 and R.C. 2703.14. Appellant’s

first assignment of error is without merit and is overruled.

                           ASSIGNMENT OF ERROR NO. 2

       THE    TRIAL    COURT      COMMITTED        REVERSIBLE      ERROR     BY

       DENYING OUR LADY OF KILGORE'S MOTION TO STRIKE

       PLAINTIFF/APPELLEE'S            UNTIMELY          MEMORANDUM           IN

       OPPOSITION TO OUR LADY OF KILGORE'S MOTION TO VACATE

       DEFAULT JUDGMENT.

       {¶21} Appellant filed a motion to vacate in this matter.       The morning of

hearing on the motion, Appellee filed a memorandum in opposition. Appellant asked

the trial court to strike Appellee’s opposition memorandum, which was denied.

Appellant now claims that the trial court committed reversible error when it denied

this request. Appellant contends Appellee waited four months to file in opposition to

Appellant’s motion to vacate, handing Appellant’s counsel a copy of its memorandum

in opposition only moments before oral arguments began. This precluded Appellant

from preparation of an adequate defense. Appellant’s counsel made an oral motion
                                                                                    -9-

to strike the filing as untimely which was denied by the trial court. Appellant takes

issue specifically with the following statement of the trial court:

       THE COURT: * * * Are you serious about this motion to strike?


       [COUNSEL]: I’m very serious, Your Honor.


       THE COURT: Okay. People who play with knives get cut. Okay?


       [COUNSEL]: I’m sorry.


       THE COURT: I said people who play with knives get cut. So your

       motion is overruled.

(Tr., pp. 4-5.)

       {¶22} A trial court decision granting or denying a motion to strike is reviewed

for an abuse of discretion. Embry v. Bur. of Workers’ Comp., 10th Dist. No. 04AP-

1374, 2005-Ohio-7021, ¶ 12.        “An abuse of discretion is more than an error of

judgment; it requires a finding that the trial court's decision was unreasonable,

arbitrary, or unconscionable.” State v. Nuby, 7th Dist. No. 16 MA 0036, 2016-Ohio-

8157, ¶ 10, citing State v. Adams, 62 Ohio St.2d 151, 157, 404 N.E.2d 144 (1980).

       {¶23} Appellant’s argument is based on the timing of the memorandum in

opposition as well as with the demeanor of the trial court. A review of the record

reveals the memorandum in opposition contained no new issues, but merely

addressed the issues presented by Appellant, including service of process and

meritorious defense pursuant to Civ.R. 60(B). While Appellant complains that the

memorandum also included a copy of Appellant’s articles of incorporation, this
                                                                                  -10-

argument is somewhat disingenuous as these are Appellant’s own articles of

incorporation and should therefore be known to Appellant. Certainly, they could not

form the basis for Appellant’s claim it needed more preparation time, and although

the trial court’s demeanor may have been construed as less than polite, the remark

does not rise to the level of an abuse of discretion.

       {¶24} Appellant’s second assignment of error is without merit and is

overruled.

                           ASSIGNMENT OF ERROR NO. 3

       THE    TRIAL    COURT      COMMITTED        REVERSIBLE     ERROR      BY

       ADOPTING APPELLEE'S PROPOSED FINDINGS OF FACT AND

       CONCLUSIONS OF LAW, WHICH WERE NEVER SERVED UPON

       OUR LADY OF KILGORE.

       {¶25} Appellant contends the trial court erred in adopting Appellee’s findings

of fact and conclusions of law when they were never served on Appellant’s counsel.

       {¶26} A trial court may adopt a party’s proposed findings of fact and

conclusions of law as long as the trial court has thoroughly reviewed the document

and ensured it is accurate. Clark v. Smith, 130 Ohio App.3d 648, 649, 720 N.E.2d

973 (3d Dist.1998). Thus, the trial court’s adoption of Appellee’s findings of fact and

conclusions of law is not error unless Appellant can demonstrate that the findings of

fact are not supported by competent, credible evidence, or that the conclusions of law

are not supported by legally sufficient evidence.       Maloney v. Patterson, 63 Ohio

App.3d 405, 409, 579 N.E.2d 230 (9th Dist.1989).
                                                                                    -11-

       {¶27} The trial court’s judgment entry dated July 10, 2015 states:

       The Court has had the benefit of reading all pleadings filed and the in-

       court testimony and evidence presented by counsel for the parties. The

       Court accepts and adopts the proposed findings and conclusions of law

       offered by Plaintiff and rejects the conclusions proposed by the

       Defendant as submitted by counsel in their respective proposed

       findings of fact and conclusions of law filed with the Court.

       {¶28} Thus, from the judgment entry it would appear the trial court adopted

Appellee’s proposed findings of fact and conclusions of law as a whole. However,

the two-page judgment entry does not recite any of the findings of fact and

conclusions of law specifically nor is a copy of Appellee’s proposed findings of fact

and conclusions of law attached or incorporated into the judgment entry in any way.

Moreover, there is no copy of Appellee’s proposed findings of fact and conclusions of

law in the trial court record.    These exist only as an attachment to Appellee’s

appellate brief, which we cannot consider as they are outside of the trial court record.

Hence, it is not at all clear that the trial court reviewed the proposed findings of fact

and conclusions of law promulgated by Appellee. It is clear that the trial court did not

properly make those, or any other, findings part of the record for review. Civ.R. 52

states, in pertinent part:

       When a request for findings of fact and conclusions of law is made, the

       court, in its discretion, may require any or all of the parties to submit

       proposed findings of fact and conclusions of law; however, only those
                                                                                    -12-

       findings of fact and conclusions of law made by the court shall form part

       of the record.

       {¶29} The purpose behind separate findings of fact and conclusions of law as

set forth in Civ.R. 52 is to enable the reviewing court to determine the existence of

assigned error. Davis v. Wilkerson, 29 Ohio App.3d 100, 101, 503 N.E.2d 210 (8th

Dist.1986). The trial court’s ruling, considered in conjunction with the record at trial,

must provide an adequate basis for our review of the legal and factual issues on

appeal.   Failure to comply with Civ.R. 52 is reversible error.          Mahlerwein v.

Mahlerwein, 160 Ohio App.3d 564, 2005-Ohio-1835, 828 N.E.2d 153, ¶ 22 (4th Dist.).

A trial court must provide findings of fact and conclusions of law that articulate an

adequate basis upon which a party can mount a challenge to, and an appellate court

can make a determination as to the propriety of, resolved disputed issues of fact and

the trial court’s application of the law. Stone v. Davis, 66 Ohio St.2d 74, 85, 419

N.E.2d 1094 (1981).

       {¶30} In the present case, the trial court’s judgment entry appears to be a

general judgment in favor of the prevailing party. The trial court did not properly

address or incorporate Appellee’s findings of fact and conclusions of law into its

judgment entry and the record is devoid of an appropriate copy of the proposed

findings and conclusions. Moreover, the transcript of the hearing does not provide a

sufficient record on which we may conduct a review of the issues.              The only

testimony elicited was from Thomas Russell.         Russell testified that he was the

corporate treasurer for Appellant and that there was one remaining officer, as the
                                                                                   -13-

other two were deceased.        (Tr., p. 13.)     Russell testified that there was no

relationship between Appellant and St. Jude Church other than Steger, who had

been the pastor at St. Jude and resided at the rectory. Russell further testified that

he became aware of the instant suit as follows:

       Mid-2014 I was given a correspondence from Chesapeake Energy

       Company, I believe, to the extent that there was a proceeding. And that

       I know nothing about it, you know, I didn’t know anything about it at the

       time.   While they got our address or whatever.       I know I received

       several correspondence prior to that time dated back to 2011, from

       various mineral rights, lumber companies, and things like that. And

       they were addressed to me personally at my home at 143 Brooklea

       Drive, Rochester.


       So whether the information was originally sent to St. Judes Church

       because that was the rectory until Father Steger died in 2006. It’s

       possible. I don’t know who received it over there. I don’t know who

       signed the return receipt on the correspondence. If it was anybody in

       office I would have thought they would have contacted us. My wife

       worked for Father Steger for 20 years. And they pretty much knew she

       was an officer in the corporation. She and I are the only two officers

       that are remaining of the corporation. The other two would passed [sic]

       away.

(Tr., pp. 14-15.)
                                                                                   -14-

       {¶31} On direct examination Russell testified about his familiarity with

Appellee.

       Q:       Have you had communications with the plaintiff, himself, in this

       case, Mr. Fernwalt?


       A. I have had some, but not subsequent to any of this.


       Q. By what means would those conversations take place? Was this

       mail? Telephone?


       A. Usually telephone calls back when we first got started back in ’96,

       ’97, ’98, I talked to him. We would take bus loads of parishioners out

       there from St. Judes. Help out there. He had my phone number and

       my address everything else out there. Hi [sic] wife, Patty, called -- not

       very often. Maybe one or two a year just to check in and see how

       things are going. Or I might call out there.

(Tr., p. 21.)

       {¶32} The majority of his testimony related to the issue of whether Appellant

was properly served with the underlying complaint. This was an evidentiary hearing

to address the motion to vacate filed by Appellant.

       {¶33} While Russell’s testimony at hearing consisted almost exclusively of

evidence concerning whether service was properly perfected, counsel for Appellant

argued at the hearing that Appellant sought to present evidence of its meritorious

defense as required under the rule by making either a legal argument at the hearing
                                                                                      -15-

or relying on the brief as submitted. (Tr., p. 22.) The trial court instructed Appellant

to proceed with witness testimony from Russell and that the matter would be

considered at the conclusion of the testimony.          (Tr., p. 22.)   At the conclusion,

counsel for Appellant again requested to be allowed to present evidence regarding

meritorious defense. Counsel for Appellant enumerated two proposed meritorious

defenses that Appellant would raise if provided relief from the default judgment: (1)

that there was no undue influence as Appellee created the perceived agitation he

was under by being a fugitive of the law, and (2) Appellee’s assertion that Steger

made an oral promise to transfer the property back to Appellee amounted to a

violation of the statute of frauds. (Tr., pp. 55-56.)

       {¶34} Inexplicably, counsel for Appellee argued that the court already took

evidence regarding a meritorious defense when it held a hearing on the motion for

default.   (Tr., p. 57.)   This ignores the fact that the entire reason default was

requested was that Appellant had made no appearance and so, had no ability to

raise a timely defense. There was an extended colloquy between the trial court and

both counsel regarding only the issue of service and then the court noted it would

take the matter under advisement and ordered the parties to brief the matter and

submit proposed findings of fact and conclusions of law. (Tr., pp. 63-64.) The record

is devoid of any proposed findings of fact and conclusions of law from Appellee other

than what was attached to the brief on appeal.           Appellant’s findings of fact and

conclusions of law are appropriately in the trial court record. It is well established law

that an appellate court cannot consider evidence that was not in the trial court record.
                                                                                  -16-

      {¶35} As the record before us is not adequate to support the trial court’s

general judgment entry, Appellant has shown reversible error.

      {¶36} Because Appellee was granted a default judgment, it is not clear from

the record whether any of the factual assertions on which Appellee relies, other than

those presented at the hearing on the motion to vacate, were appropriately presented

to the trial court. The conclusions of law cited by Appellee in his appellate brief are

not supported by any evidence in the trial court record, including the hearing on the

motion to vacate. There was evidence presented that Russell was an officer of

Appellant corporation although his name appears nowhere in the articles of

incorporation or any other instance in the record. Russell did not testify as to the

underlying meritorious defense because the trial court accepted only arguments from

both counsel on this issue.

      {¶37} It is clear from our review that the trial court did not properly adopt

Appellee’s findings of fact and conclusions of law. These appear nowhere in the trial

court record and were not specifically written into the entry. As such, the trial court

has provided no basis for support of its general verdict and has not enunciated

findings that are supported by competent, credible evidence nor conclusions of law

that are supported by legally sufficient evidence. See Maloney v. Patterson, 63 Ohio

App.3d 405, 409, 579 N.E.2d 230.

      {¶38} This record reflects that the trial court’s judgment entry on the motion to

vacate was general in nature and did not substantially comply with Civ.R. 52. The
                                                                                    -17-

record before us does not support the general entry. Appellant’s third assignment of

error has merit and is sustained.

                            ASSIGNMENT OF ERROR NO. 4

       THE     TRIAL     COURT      COMMITTED           REVERSIBLE   ERROR    BY

       DENYING OUR LADY OF KILGORE'S MOTION TO VACATE THE

       DEFAULT JUDGMENT PREVIOUSLY ENTERED.

       {¶39} As an alternative to the first assignment of error, Appellant argues in its

fourth assignment that it was entitled to have the default judgment vacated pursuant

to Civ.R. 60(B)(1) and (5). While the general entry granted in favor of Appellee is not

supported by the record, Appellant argues on appeal that the record does reflect that

the trial court erred in failing to grant its motion.

       {¶40} A motion to vacate filed pursuant to Civ.R. 60(B) is left to the sound

discretion of the trial court.    Judgment will not be disturbed absent an abuse of

discretion. Abuse of discretion connotes more than an error of judgment, it implies

that the trial court’s decision is unreasonable, arbitrary, or unconscionable. Adams,

supra, at 157. That said, Ohio law has held that cases should be decided on their

merits whenever possible, rather than on procedural grounds.              State ex rel.

Lindenschmidt v. Bd. of Commrs. of Butler Cty., 72 Ohio St.3d 464, 650 N.E.2d 1343

(1995).

       {¶41} To prevail on a motion brought pursuant to Civ.R. 60(B), the moving

party must show: (1) he or she has a meritorious defense or claim to present if relief

is granted; (2) he or she is entitled to relief under one of the grounds stated in Civ.R.
                                                                                    -18-

60(B)(1) through (5); and (3) the motion is made within a reasonable time, and,

where the grounds of relief are Civ.R. 60(B)(1), (2), or (3), not more than one year

after the judgment, order or proceeding was entered or taken.          GTE Automatic

Electric v. ARC Industries, 47 Ohio St.2d 146, 351 N.E.2d 113 (1976). If any of the

three GTE requirements is not met, the motion should be overruled. Rose Chevrolet,

Inc. v. Adams, 36 Ohio St.3d 17, 20, 520 N.E.2d 564 (1988).

      {¶42} Appellant’s Civ.R. 60(B) motion was based on subsections (1) and (5):

      On motion and upon such terms as are just, the court may relieve a

      party or his legal representative from a final judgment, order or

      proceeding for the following reasons:        (1) mistake, inadvertence,

      surprise or excusable neglect; * * * (5) any other reason justifying relief

      from the judgment. The motion shall be made within a reasonable time,

      and for reasons (1), (2) and (3) not more than one year after the

      judgment, order or proceeding was entered or taken.

                                Meritorious Defense

      {¶43} Appellant argues it raised two meritorious defenses to the default

judgment.   First, Appellee’s claim that Steger verbally promised to convey the

property back to Appellee at some later date could not form the basis for Appellee’s

complaint. This alleged verbal promise would be barred by the statute of fraud as

well as the statute of limitations.    Second, Appellee’s claims regarding undue

influence should have failed, because the agitation described by Appellee in his
                                                                                 -19-

complaint was caused by his own decision to be a fugitive of the law and not by

Steger’s conduct. At the hearing, both parties presented oral argument on this issue.

         {¶44} “A meritorious defense exists when the movant specifically alleges

operative facts that support a defense to the judgment.” Kadish, Hinkel & Weibel

Co., L.P.A. v. Rendina, 128 Ohio App.3d 349, 352, 714 N.E.2d 984 (8th Dist.1998).

The movant bears the burden of demonstrating the existence of a meritorious

defense. Rose Chevrolet at 20. Moreover, the movant only must allege operative

facts which would support the meritorious defense, not prove that the party would

prevail on that defense. Id. Appellant, here, clearly has alleged operative facts

which support a meritorious defense and has satisfied the first requirement of Civ.R.

60(B).

                               Reason Entitled to Relief

         {¶45} Appellant argues excusable neglect as a basis for not filing a

responsive pleading under Civ.R. 60(B)(1). Specifically, Appellant argues that Steger

was deceased and mail was not being promptly forwarded to Russell, preventing

Appellant from receiving notice that legal proceedings had been brought against Our

Lady of Kilgore.

         {¶46} The Ohio Supreme Court has held that neglect is not excusable if it is

an act of complete disregard for the judicial system. Kay v. Marc Glassman, Inc., 76

Ohio St.3d 18, 20, 665 N.E.2d 1102 (1996). Moreover, the Court has stated that

where a party presents evidence of a meritorious defense in a timely manner, the trial

court should resolve the excusable neglect issue in favor of granting a motion to set
                                                                                 -20-

aside a judgment so that the case can be decided on its merits. WFMJ Television,

Inc. v. AT&T Federal Systems, 7th Dist. No. 01-CA-69, 2002-Ohio-3013, ¶ 21.

      {¶47} Appellant in this matter did not act with a complete disregard for the

judicial process. Russell presented testimonial evidence that once he received a

letter from Chesapeake indicating that a default judgment had been entered, he

promptly took the necessary steps to obtain counsel and respond.           Therefore,

Appellant appears to have satisfied the second prong of the GTE test.

                              Timeliness of the Motion

      {¶48} Civ.R. 60(B) specifies that motions must be filed “within a reasonable

time.” Thus, while a party may possibly have the right to file up to one year from the

judgment entry, this motion is subject to the reasonable time provision. Wells Fargo

Bank, N.A. v. Stevens, 7th Dist. No. 12 MA 219, 2014-Ohio-1399 at ¶ 12. Whether

the motion was timely filed depends on the facts and circumstances of the case.

LaSalle Bank Natl. Assn. v. Smith, 7th Dist. No. 11 MA 85, 2012-Ohio-4040, ¶ 38.

      {¶49} Appellant’s request for appearance was filed more than a year after the

lawsuit was filed but approximately four months after default judgment was entered.

A motion to vacate was subsequently filed. Appellant contends that as it made the

request less than one year after default was granted, it was necessarily made within

a reasonable time. Appellant also claims that once it was alerted to the action, after

receiving a letter from Chesapeake, it promptly took action to file the motion to

vacate.
                                                                                    -21-

       {¶50} Appellee responds only that Appellant’s filing was unreasonably late

because he perfected service by publication and Appellant has not met its burden of

adequately explaining the delay in filing the motion to vacate.

       {¶51} In its judgment entry the trial court stated:

       “[A] significant and unexplained period of time elapsed prior to defense

       counsel filing a Notice of Appearance on behalf of defendant, Our Lady

       of Kilgore, September 17, 2014, and the filing of a Motion to Vacate

       Default Judgment December 23, 2014.            This Court conducted an

       evidentiary hearing on plaintiff’s Motion for Default Judgment and filed a

       judgment entry granting default judgment in favor of Plaintiff on May 19,

       2014.

(7/10/15 J.E.)

       {¶52} The trial court appears to take issue with the time period between

Appellant’s counsel filing a notice of appearance and subsequently filing the motion

to vacate.       The record shows that once Russell was notified by letter from

Chesapeake that a default judgment had been entered, he attempted to ascertain

what the status of the matter was and obtained counsel. Appellant’s counsel stated

that after researching the issue, a motion was filed shortly thereafter. A four to seven

month time period is well below the one year threshold and there does not appear to

be any evidence of unwarranted delay on the record. If the evidence and materials

submitted by a party in support of a motion establishes that the movant filed a timely

motion, the burden has been met and that portion of the GTE factors is satisfied.
                                                                                        -22-

Here, Appellant presented sufficient factual information to demonstrate timeliness

under Civ.R. 60(B).

       {¶53} Again, the Ohio Supreme Court has instructed that, whenever possible,

cases are to be heard on their merits. If a movant has demonstrated that it has

satisfied all three GTE factors for Civ.R. 60(B), a trial court should grant the motion to

vacate. Kadish, at 352. In this case, Appellant has satisfied all three prongs and the

trial court erred in overruling its motion. Appellant’s fourth assignment of error has

merit and is sustained.

       {¶54} Based on this record, Appellee perfected service on Appellant

according to the Ohio Rules. The trial court did not err in denying Appellant’s motion

to strike Appellee’s memorandum in opposition to the motion to vacate. However,

the trial court erred in issuing its judgment entry in this matter in violation of Civ.R. 52.

Additionally, the trial court erred in denying Appellant relief from judgment, as the

record reveals Appellant demonstrated that it satisfied all three prongs of the GTE

factors and the motion to vacate should have been granted. Appellant’s first and

second assignments of error are without merit and are overruled. Appellant’s third

and fourth assignments of error are with merit and are sustained. The judgment of

the trial court is reversed, the judgment to quiet title is vacated, and the matter is

remanded to the trial court for further proceedings.


Donofrio, J., concurs.

DeGenaro, J., concurs.